JUDGMENT
Tsoucalas, Senior Judge:
On November 19,1996, this Court remanded to the Department of Commerce, International Trade Administration (“Commerce”), one issue arising from the administrative review, entitled Notice of Final Determination of Sales at Not Less Than Fair Value: Stainless Steel Bar from Italy, 59 Fed. Reg. 66,921 (1994). See AL Tech Specialty Steel Corp. v. United States, 20 CIT 1344, 947 F. Supp. 510 (1996).
Specifically, the Court ordered Commerce to recalculate the value-added tax adjustment and apply a weighted-average tax rate to certain home market comparison groups and U.S. prices. AL Tech, 20 CIT at 1347, 947 F. Supp. at 514.
On January 21,1997, Commerce, in compliance with this Court’s remand order, filed its Final Redetermination on Remand in Stainless Steel Bar from Italy (“Remand Results”), with this Court. Commerce having complied with the Court’s remand order, it is hereby
Ordered that the Remand Results are affirmed, and all other issues having been previously decided, it is further
Ordered that this case is dismissed.